DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 10/14/2021.  Claims 2, 6 and 14 have been canceled.  Claims 1, 3-5, 7-13 and 15-17 are now pending.  
3.	In view of the Response and further consideration, the previous rejections of claims 1-3, 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Tasaka et al. (JP 2003-213051) and claims 1-6 and 13-15 under 35 U.S.C. 103(a) as obvious over Kaita et al. (US Patent 6,730,736) in view of Tasaka et al. (JP 2003-213051) are withdrawn.  The previous rejections of claims 1-4, 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2007/0155903) are maintained.  The previous objections of claims 7-12, 16 and 17 are maintained.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2007/0155903).
Kaneko et al. disclose a composition comprising 100 parts by weight of the cyclic olefin polymer (A) such as ethylene/cyclic olefin random copolymer (copolymer of corresponding to (a1)), from 1 to 150 parts by weight of the flexible polymer (B) such as a random or block copolymer of an aromatic vinyl-hydrocarbon and a conjugated diene (corresponding to (a2)), from 0.001 to 1 part by weight of the radical initiator (C) such as peroxide (corresponding to (C)), and a modifying agent such as unsaturated carboxylic acid in an amount at most 10 mol% (corresponding to (B)) (claims 1 and 8, [0050]-[0054], [0068]-[0072], [0096], [0100]).
The limitations of claim 3 can be found in Kaneko et al. at claim 6, where it discloses the hydrogenated block copolymer of an aromatic vinyl-hydrocarbon and a conjugated diene.
The limitations of claim 4 can be found in Kaneko et al. at claim 6, where it discloses the hydrogenated random copolymer of an aromatic vinyl-hydrocarbon and a conjugated diene.
The limitations of claim 13 can be found in Kaneko et al. at claim 1, where it discloses the method.
Allowable Subject Matter
6.	Claims 5, 7-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed adhesive coating application and process and specific laminates and press through package product.

Response to Arguments

10/14/2021 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the action above.

Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HUI H CHIN/Primary Examiner, Art Unit 1762